**NOT FOR PUBLICATION**

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 WES MULLINGS,                                             Civil Action No.: 16-5492 (CCC)

                    Plaintiff,
                                                                       OPINION
 V.


 RY MANAGEMENT CO., INC., et al.,

                    Defendants.

CECCHI, District Judge.

I.      INTRODUCTION

        This matter comes before the Court on the Court’s sua sponte inquiry into issues of subject

matter jurisdiction. For the reasons set forth below, the Court lacks subject matter jurisdiction

over this matter and must dismiss the complaint.

II.    BACKGROUND

        1.      On September 12, 2016 Plaintiff Wes Mullings (“Plaintiff’ or “Mullings”) filed a

complaint (the “Complaint”) and accompanying application to proceed in forma pauperis in the

instant matter. ECF Nos. 1, 1-1. Plaintiff was granted leave to proceed in forma pauperis (ECF

No. 2) and Defendant Ry Management Company (“Defendant Ry”) filed an answer on January 4,

2017 (ECF No. 16). Plaintiffs Complaint alleges that his apartment in Orange, New Jersey, was

constantly inundated with cigarette smoke that came from a neighboring apartment. ECF No. 1

at 3. Plaintiff alleges that the cigarette smoke led to consistent coughing on his part and fear that

he could develop serious illnesses stemming from the cigarette smoke. Id. at 4. Plaintiff further

                                                  1
stated that he could have possible future health issues which interfere with his right to “Life,

Liberty, and the Pursuit of happiness,” and has been unable to sleep in his bedroom. Id. Plaintiff

claims damages of $5 million based on his contributions to society and humanity at large. Id.

Plaintiff was granted leave to file an amended complaint on August 21, 2017 (ECF No. 25) and

pursuant to a scheduling order filed an amended pleading (the “Amended Complaint”) on April

25, 2018 (ECF No. 35).

III.    LEGAL STANDARD

        Article III Standing

        “Article III of the Constitution limits the jurisdiction of federal courts to ‘Cases’ and

‘Controversies.” Lance v. Coffinan, 549 U.S. 437, 439 (2007). One key aspect of this case-or-

controversy requirement is standing. Id. at 439. “The standing inquiry focuses on whether the

party invoking jurisdiction had the requisite stake in the outcome when the suit was filed.”

Constitution Party ofPa. v. Aichele, 757 F.3d 347, 360 (3d Cir. 2014) (citing Davis v. FEC, 554

U.S. 724, 734 (2008)).

        To establish standing, a plaintiff must satisfy a three-part test, showing: “(1) an ‘injury in

fact,’ i.e., an actual or imminently threatened injury that is ‘concrete and particularized’ to the

plaintiff (2) causation, i.e., traceability of the injury to the actions of the defendant; and (3)

redressability of the injury by a favorable decision by the Court.” Nat’! Collegiate Athletic Ass ‘n

v. Gov. ofNi, 730 f.3d 208, 218 (3d Cir. 2013) (quoting Summers v. Earth Island Inst., 555 U.S.

488, 493 (2009)). “The party invoking federal jurisdiction bears the burden of establishing these

elements.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). Standing must exist at the

time a suit is first filed, and must persist throughout the life of the suit. Residences at Bay Point


                                                  2
Condominium Ass ‘n v. Standard fire Ins. Co., 641 F. App’x 181, 183 (3d Cir. 2016) (internal

citations and quotation marks omitted) (“Although most cases that involve a question of standing

consider whether a plaintiff satisfies the standing requirement at the time of filing suit, Article III

demands that an actual controversy persist throughout all stages of litigation.”)

IV.     DISCUSSION

        It is well-settled law that “federal courts have an independent obligation to address issues

of subject matter jurisdiction sua sponte and may do so at any stage of the litigation.” Okpor v.

Dabo, 2019 WL 1714456, at     *   1 (D.N.J. Apr. 17, 2019) (citing Zambelii Fireworks Mfg. Co., Inc.

v. Wood, 592 F.3d 412, 418 (3d Cir. 2010) and Lincoln Ben. Lfe Co. v. AEILfe, LLC, $00 f.3d

99, 104 (3d Cir. 2015)). The Court finds that it lacks subject matter jurisdiction over the present

case because Plaintiff did not allege in his Complaint or Amended Complaint that he had been

injured by exposure to smoke in his apartment at the time of filing and admits that no laws have

been violated by other residents’ acts of smoking in their own apartments. ECF No. 60-1 at 12

(Defendants summarizing Plaintiffis deposition testimony) (“And despite the exposure to second-

and third-hand smoke, Plaintiff admits that he is in good health.... He further admits that he has

not been injured from the smoke and that he suffers from no lung-related diseases.            In fact,

Plaintiff has sought no medical assistance or treatment for smoke inhalation.”). Plaintiff admits

that he was not aware of any injury from secondhand smoke at the time he filed his lawsuit. See

ECF No. 61 at 2 (“I was unaware of injury & damages done by 2’” &           3rd
                                                                                  hand smoke but now

assert this has been the case.”). Plaintiff has also failed to allege any other plausible injury from

his exposure to secondhand smoke as he concedes residents are legally permitted to smoke in their

own apartments. Id. (“While I concede that ‘there is no such prohibition on smoking in one’s own

                                                  3
    apartment unit’ that needs to change because Oakwood Towers is in serious violation of building

    codes [as] the spread of fire and smoke throughout the building is an accident waiting to happen.”).

            Although Plaintiff now claims he has obtained evidence of injuries stemming from his

    exposure to secondhand smoke, this does not cure the lack of injury in fact at the time of filing.

Injury in fact is necessary to bring a federal lawsuit. As Plaintiff admittedly had no injury in fact

    at the time he filed this lawsuit, and admits that the conduct complained of does not violate state

or federal law, he cannot proceed with this suit as filed because he lacks standing. See Reisinger

v. Seneca Specialty Ins. Co., No. 07-1221, 2011 WL 2433681, at *5 (M.D. Pa. June 14, 2011)

(internal quotation marks and citations omitted) (“Standing is determined as of the time the action

is brought.    .   .   .   It is commonly said that standing must exist at the time an action is filed. Post-

filing events that supply standing that did not exist on filing may be disregarded.”).’

       V.      CONCLUSION

            For the reasons stated above, the Complaint is DISMISSED WITHOUT PREJUDICE.

Plaintiff may file an amended complaint within thirty (30) days of entry of this Opinion that

addresses the deficiencies identified in this Opinion. An appropriate Order accompanies this

Opinion.

DATED: December 20th 2019


                                                                   CLAIRE C.          CR1, U.S.D.J.




1
 Additionally, the Court believes that an amended complaint would be beneficial in this matter
given changes in the underlying facts during the pendency of the case, such as the new policy on
smoking in the apartment building, Plaintiffs updated medical records, and the alleged cessation
of smoking in apartment ilL. See ECF No. 62 at 2, 4-6.
                                                          4
